EXHIBIT 10.1
CONFIDENTIAL
July 15, 2008
Mr. Brent L. Korb
6110 South Royal Point Drive
Kingwood, Texas 77345
Dear Brent:
I am pleased to offer you the position of Senior Vice President — Finance &
Chief Financial Officer with Quanex Building Products Corporation (the “Company”
or “QBP”), effective August 1, 2008 (the “Effective Date”), after approval of
the Company’s Board of Directors. You will report directly to me.
Your total compensation will include the following:

  1.   Base Salary. Your base salary will be $13,541.66 paid semi-monthly
(annualized at $325,000). Your base salary will be reviewed again in
December 2008.     2.   Annual Incentive Award (AIA). The AIA target for your
position is 75% of your base salary with a maximum not to exceed 150% of your
base salary. Your fiscal year 2008 AIA will be based on the average RONA of QBP
divisions and paid on your eligible wages earned during the QBP stub period
fiscal year from April 24, 2008 to October 31, 2008.     3.   Initial Restricted
Stock Grant. You will receive 30,000 shares of the Company’s Restricted Stock on
the Effective Date of your employment. This stock will cliff vest on the third
anniversary date of the Effective Date. However in the event of a change in
control, as defined in the 2008 QBP Omnibus Incentive Plan, you will become
fully vested in your restricted stock award of 30,000 shares.     4.   Initial
Stock Option Grant. You will receive a Non-Incentive Stock Option to purchase
100,000 shares of Quanex Building Products Corporation common stock for a
per-share exercise price equal to the closing price on the Effective Date. The
option grant will vest in thirds on your first, second and third employment
anniversary dates. However, the option will become fully vested and exercisable
in the event of a change in control, as defined in the QBP 2008 Omnibus
Incentive Plan.     5.   Long Term Incentive Awards. You will also be eligible
to receive a Long Term Incentive Award in December 2008 based upon approval of
the Compensation and Management Development Committee. Currently, the Long Term
Incentive Award is comprised of grants from the QBP 2008 Omnibus Incentive Plan
that include a mix of options, restricted stock and Performance Units. The
Performance Units have historically been based on the Company achieving a
certain level of Earnings per Share growth and Relative Total Shareholder Return
results against our peer group over a three year period.

 

 



--------------------------------------------------------------------------------



 



  6.   Company Furnished Automobile. The Company will assume the lease payment
on your recently leased vehicle and the insurance will be paid by the Company.
You will be reimbursed for gasoline and maintenance costs. After your lease
expires, you will participate in the Company’s program for automobiles in
existence at the time your lease expires.     7.   Vacation. You will be
entitled to four weeks of paid vacation each calendar year.     8.   Benefits.
You will be eligible to participate in the Quanex Building Products Group
Benefits Plan beginning on the Effective Date. It is a flexible cafeteria plan
that offers a variety of benefit choices from which you can select that will
best meet the needs of you and your family. Additionally, the Company provides
certain benefits that are employer-paid (i.e., short-term disability, long-term
disability, basic life insurance, and AD&D benefits).     9.   Officer Life
Insurance. You will participate in the Quanex Building Products Corporation
Officer Life Insurance Plan.     10.   Financial and Tax Counsel. You will be
eligible to receive financial, tax and legal consulting services at Company
expense up to a maximum of $7,500 per year.     11.   401(k) Plan. You will be
eligible to participate in the Quanex Building Products Salaried and Nonunion
Employee 401(k) Plan beginning the first day of employment. You may contribute
up to a maximum of 50% of your eligible compensation up to the government
mandated maximum. Under the terms of the 401(k) Savings Plan, Quanex will match
$0.50 for each dollar you contribute up to a maximum of 5% of your eligible
compensation. There is a five year vesting schedule on the Company match. In
addition, you may elect to save on a before-tax or after-tax basis, or a
combination of the two.     12.   Pension. You will be eligible for pension
benefits from two programs, Quanex Building Products Salaried and Nonunion
Employee Pension Plan (the qualified plan), and the Quanex Building Products
Supplemental Employee Retirement Plan (SERP).

  a.   Qualified Plan. You are eligible for the qualified plan as of the
Effective Date. The qualified plan consists of a notional account balance in
your name. The account will receive an annual benefit credit of 4% based on your
base pay plus bonus paid during the year. In addition to annual interest credits
based on the 30 year Treasury rate (which is established each August for the
next year).     b.   SERP. The SERP is a nonqualified plan designed to provide
substantial additional pension benefits to Corporate Officers. In addition, it
implicitly restores benefits on pay in excess of the qualified plan limit
(currently $185,000). Under the SERP, an eligible participant receives a monthly
single life annuity payable at age 65 equal to:

  •   2.75% of the average of the highest 36-months of salary and bonus
compensation from the last 60 months of employment,

 

 



--------------------------------------------------------------------------------



 



  •   multiplied by the named executive officer’s years of service (but not in
excess of 20 years), and     •   reduced by (i) any benefits payable under the
qualified plan and (ii) 50% of the named executive officer’s Social Security
benefits adjusted pro rata for years of service not in excess of 20 years.

To be eligible to receive a benefit you must remain employed until you have
accumulated five years of service. You are eligible for early retirement
benefits when you attain age 55 with five years of service. The early retirement
benefit is calculated based on average compensation and service at early
retirement, and reduced by 5% for each year benefit commencement precedes age
65.
In the event of a change in control, you will be eligible to receive a lump sum
payment in lieu of any other benefit payable from the SERP. The lump sum is
equal to the present value of the SERP life annuity, which is payable
immediately without reduction for early payment, based on your years of service
and compensation at date of termination. The SERP will be administered in a
manner that is intended to comply with Section 409A of the Internal Revenue
Code.

  13.   Change in Control. As an Officer of the Company you will be eligible for
protection under the provisions of the QBP Change in Control Agreement. A blank
copy of the agreement is attached.

  a.   The Change in Control Agreement provides for a “double trigger.” First a
change in control of the Company must occur. Generally a change in control would
occur if an unrelated person purchased 20 percent or more of the Company’s
outstanding stock. Second, your employment must be terminated by the acquiring
organization for other than cause, or you must resign for “good reason” as
defined in the Change in Control Agreement.     b.   Examples of “good reason”
defined in the Change in Control Agreement include: (1) when the common stock of
QBP or the entity into which QBP is merged is no longer being actively traded on
the New York Stock Exchange; and (2) the “relocation of the executive’s
principal office outside the portion of the metropolitan area of the City of
Houston, Texas that is located within the Highway known as ‘Beltway 8.’”

  14.   Severance Agreement. The Severance Agreement you originally executed as
an officer of the Company will be reinstituted and you will have an 18 month
severance protection term in place of the 12 month term originally noted in your
original severance agreement.     15.   Principal Office. The QBP offices at
1900 West Loop South, Suite 1500, Houston, Texas will be your principal office.
    16.   Deferred Compensation Plan. You will be eligible to participate in the
Company’s Deferred Compensation Plan.     17.   Houstonian Club Membership — the
Company will pay for the transfer of a Houstonian Club membership to you and
reimburse you for the monthly dues for a single membership.

 

 



--------------------------------------------------------------------------------



 



Your employment may be terminated by either you or Quanex Building Products
Corporation at any time upon thirty days advance written notice. This agreement
is governed by the laws of the State of Texas.
We believe that you will help provide the leadership we need to meet the
Company’s long-term goals. The members of the Board of Directors and the
executive management team look forward to welcoming you back to the team.
I look forward to your positive response on or before July 16th.
Sincerely,
David D. Petratis
Chief Executive Officer and President
Enclosures
ACCEPTANCE OF OFFER

     
 
   
 
   
 
   
Brent L. Korb
  Date

 

 